Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “in a with respect to the first surface” as recited in claim 15 is unclear as to what it is referring to. Regarding claim 20, it is not clear what the structural relationship is the between mask openings and mask pits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kocon et al., US8748976.
Regarding claim 15, as best the examiner is able to ascertain the claimed invention Kocon teaches a semiconductor device comprising: a gate structure (126) extending from a first surface (104) of a semiconductor portion (102) into a mesa section (region between 112) between neighboring field electrode structures (112); and 5an alignment layer (136) formed on the first surface (104), wherein the alignment layer comprises mask pits (hole, note the final structure does not require pit or hole) in a with respect to the first surface vertical projection of portions of the field electrode structures (region where 126 is formed), sidewalls of the mask pits have a smaller tilt angle with respect to the first surface than sidewalls of 10the field electrode structures (136 is tilted with respect to the vertical trench), and the gate structure (126) is in the vertical projection of a gap between neighboring mask pits (126 is between to sidewalls of 126).  
Regarding claim 16, Kocon teaches the field electrode structures (112) comprise a field electrode (120) 15and a field dielectric (114), respectively, and the field dielectrics (114) separate the field electrodes from a material of the semiconductor portion (110 of 102).  
Regarding 17, Kocon teaches further comprising 20a buried contact (158) formed at a distance to the first surface and directly adjoining the mesa section and one of the field electrodes (fig. 1).  
Regarding claim 20, as best the examiner is able to ascertain the claimed invention Kocon teaches an auxiliary spacer (138) formed along sidewalls of mask openings in the alignment layer between neighboring mask pits (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kocon.
Regarding claim 18, Kocon does not explicitly teach the tilt angle of the sidewalls of the mask pits with respect to the first surface is between 30 degree and 60 degree.
 Parameters such tilt angle of sidewalls of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to the tilt of the structure of Kocon as claimed in order to form a vertical MOS transistor.
Regarding claim 19, Kocon teaches the alignment layer (136) is made of a dielectric. However, Kocon does not explicitly teach the dielectric is made of silicon oxide.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to use silicon oxide as claimed in the structure Kocon in order to form a vertical MOS transistor.
Furthermore, the limitation “the alignment layer is formed by high density plasma 5deposition of silicon oxide” is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811